DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 4/21/2022.
	Claims 1-31 are pending.
	Claims 30-31 have been added by amendment.
	Claims 1, 11-14 have been amended.
Applicant’s election without traverse of Group I, claim 6 reagents, Claim 20 X chromosome in the reply filed on 9/17/2021 is acknowledged.
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2021.
Claims 1-21, 30-31 are pending and being examined.
The previous 112(b) rejection has been withdrawn in view of the amendment.
The prior 102 rejection has been withdrawn in view of the amendment.
Priority
	The instant application was filed 06/24/2020 claims priority from provisional Application 62865832, filed 06/24/2019 and claims priority from provisional application 62888964, filed 08/19/2019 and claims priority from provisional application 62888966, filed 08/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 12-14 have been amended recite, “determinable.”  Review and searching of the specification did not reveal antecedent basis for this limitation.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, 30-31 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, “improving nucleic acid amplification.”  The response asserts support for the amendment claims be found in paragraphs 100+102, and 0157 the cited portions do not teach or recite, “improve” or its derivatives.  Review and searching of the specification did not reveal support for , “improving nucleic acid amplification.”  Thus the amendment has introduced new mater.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-21, 30-31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “identifying the proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids.”  The metes and bounds of the claim are unclear as the identifying step does not relate back to any other step in the claim.  Thus it is unclear how the proportion of nucleic acid in the biological sample originating from the first plurality is done. 
Claim 1 has been amended to recite, “improving nucleic acid amplification. “The term “improving nucleic acid amplification” in claim 1 is a relative term which renders the claim indefinite. The term “improving nucleic acid amplification” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The last active step of the claim recites, “ amplifying the first and second pluralities of nucleic acids in the reaction volumes mixture to generate a first signal from the first group of detection probes and a second signal from the second group of detection probes.”  Thus it is unclear how amplification is being improved.  This rejection can be addressed by amending to more clearly indicate what the improvement is relative to and how it is being improved.
Claim 1 has been amended to recite, “wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci.”  The claim is vague and confusing.  The active steps while requiring, “ providing a solution comprising a methylation specific restriction enzyme; providing a biological sample, wherein the biological sample comprises a first plurality of nucleic acids and a second plurality of nucleic acids and wherein each of the first and second pluralities of nucleic acids further comprise a group of methylated nucleic acids and a group of unmethylated nucleic acids; forming a digested biological sample by combining the biological sample and the solution, such that the methylation specific restriction enzyme cleaves the unmethylated group of nucleic acids; forming a reaction mixture by combining the digested biological sample with: a set of amplification oligomers configured to amplify the first and second pluralities of nucleic acids; a first group of detection probes configured to anneal to a region of the first plurality of nucleic acids; and a second group of detection probes configured to anneal to a region of the second plurality of nucleic acids; and amplifying the first and second pluralities of nucleic acids in the reaction mixture to generate a first signal from the first group of detection probes and a second signal.” While the claim requires digesting with a methylation sensitive or specific restriction enzyme  and amplifying the claims does not specifically require the restriction enzyme digests the first or second plurality of nucleic acids, the probe is methylation specific, or require the amplification of any differentially methylated sequences.  This rejection can be overcome by amending the claims to provide a specific nexus between the active steps of the claim so they provide for the intended outcome of the wherein clause.  
Claims 2-21 are rejected as they depend from claim 1.
Claim 12 has been amended to recite, “, wherein the ratio is eterminable without quantifying the first and second pluralities of nucleic acids.”  The metes and bounds are vague and confusing how they relate to the active steps of claim 1 and what is required.
Claim 13 recites, “wherein a fraction of methylated nucleic acids in the biological sample is determinable by the proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids.”  The metes and bounds are unclear how determining a fraction of methylated nucleic acids in the biological sample identifies a portion originating from the first plurality of nucleic acids is done as the active steps of claim 1 do not  specifically set forth steps requiring methylation sensitive amplification.  
Claim 14 is rejected as it depends from claim 13.
Response to Arguments
	The prior rejections have been withdrawn.  This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 30-31  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a  mental steps and/or abstract ideas without significantly. The claim(s) recite(s) the abstract idea or mental step of wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci .  This judicial exception is not integrated into a practical application because there are no additional steps with depend from or otherwise rely upon this step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active steps of the claims are routine and conventional.
Claim analysis
The instant claim 1 is directed towards a method for improving nucleic acid amplification by differentially quantifying nucleic acids in a biological sample using differentially methylated loci, the method comprising: providing a solution comprising a methylation specific restriction enzyme; providing a biological sample, wherein the biological sample comprises a first plurality of nucleic acids and a second plurality of nucleic acids and wherein each of the first and second pluralities of nucleic acids further comprise a group of methylated nucleic acids and a group of unmethylated nucleic acids; forming a digested biological sample by combining the biological sample and the solution, such that the methylation specific restriction enzyme cleaves the unmethylated group of nucleic acids; forming a reaction mixture by combining the digested biological sample with: a set of amplification oligomers configured to amplify the first and second pluralities of nucleic acids; a first group of detection probes configured to anneal to a region of the first plurality of nucleic acids; and a second group of detection probes configured to anneal to a region of the second plurality of nucleic acids; and amplifying the first and second pluralities of nucleic acids in the reaction mixture to generate a first signal from the first group of detection probes and a second signal from the second group of detection probes; SMRH:4873-1410-9981.1-2-Docket No.: 59YE-316264-US wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci.  The “wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci” is a mental step or abstract idea.  
Further dependent claims 13-14 provide abstract ideas as well.  
 According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea or mental step.  
With regards to claim 1, the claim recites, “wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci”  These are an abstract ideas or mental steps. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as there are no additional steps which rely upon or otherwise integrate the determining and identifying steps..
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 1 the claim the active steps of claim 1 are routine and conventional in view of the teaches of Lo (US20110039724) and Tuomi (Methods (2010) volume 50, 313-322) and Guo (wo2016138105)
Response to Arguments
The response begins traversing the rejection by asserting the claims have been amended to no longer recites” determining” or “ “identifying.”  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci.”  This is a mental step or abstract idea as it requires a comparison and ratio (calculation).
The response continues on page 12 Step 2B by asserting that as detailed below the claims provide an inventive concept.  However, the arguments with respect to the 101 rejection end there.  Thus it is unclear what the inventive concept is and how it integrates the judicial exception.  Further there is no evidence the claims provide for significantly more.
Thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21. 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US20110039724) and Tuomi (Methods (2010) volume 50, 313-322).
Claim 1 has been amended.  The claim is vague and confusing in view of the presentation of the wherein clause, “wherein a proportion of nucleic acid in the biological sample originating from the first plurality of nucleic acids is identifiable by a ratio comprising a first value derived from the first signal to a second value derived from the second signal, thereby differentially quantifying nucleic acids in a biological sample using differentially methylated loci.”   The claim has presented the instant amendment in to address the 101 rejection and be able to assert there is no mental step of identifying.  The recitation of “is identifiable” suggests this is a possible outcome, but is clearly not an active step of the claim.  Further the claim recites the of values derived from a signal.  This is broad and not limited to the signal.  
With regards to claim 1,Lo teaches, “[0003] In particular, the present inventors searched for fetal DNA markers on chromosomes 21, 18, and 13 that were differentially methylated in the placenta and maternal blood cells using methods including combined bisulfite restriction analysis and immunoprecipitation of methylated DNA followed by tiling array hybridization (MeDIP-chip), with confirmation of any target locus with bisulfite sequencing. The resultant markers were analyzed using methylation-sensitive restriction endonuclease digestion followed by real-time polymerase chain reaction (PCR) or microfluidics digital PCR analysis. Chromosome dosage analysis was performed by comparing the dosage of these epigenetic markers to a genetic marker, a DNA sequence that is derived from a fetus and can be distinguished from a maternal DNA sequence by virtue of its distinct polynucleotide sequence. One example of such genetic marker is the zinc finger protein, Y-linked (ZFY) gene present on chromosome Y.”
Lo claims in claim 1, “A method for detecting a chromosomal aneuploidy in a fetus carried by a pregnant woman, comprising the steps of: (a) determining in a biological sample taken from the pregnant woman the amount of a methylation marker of fetal origin, wherein the methylation marker is located on a chromosome relevant to the chromosomal aneuploidy or within a section of a chromosome relevant to the chromosomal aneuploidy, and wherein the methylation marker of fetal origin is distinguished from its counterpart of maternal origin due to differential DNA methylation; (b) determining the amount of a genetic marker of fetal origin in the sample, wherein the genetic marker is located on a reference chromosome, and wherein the genetic marker of fetal origin is distinguished from its counterpart of maternal origin in the sample due to difference in polynucleotide sequence, or the genetic marker does not exist in the maternal genome; (c) determining the ratio of the amounts from (a) and (b); and (d) comparing the ratio with a standard control, wherein the ratio higher or lower than the standard control indicates the presence of the chromosomal aneuploidy in the fetus.”
Lo teaches, “0215 Two monoplex digital PCR assays were developed to amplify digestion-resistant Marker 13A and ZFY, respectively. The basis of the digital PCR analysis have been described previously (Lo et al. Proc Natl Acad Sci USA 2007; 104:13116-21; Tong et al. Clin Chem 2010; 56:90-8). [0216] The reaction volume was 5 .mu.L per well at a final concentration of 1.times. TaqMan.RTM. Universal PCR Master Mix (Applied Biosystems) with the respective primers and probes concentrations for each target. For Marker 13A, the reaction involved 250 nM TaqMan.RTM. probe (Integrated DNA Technologies) and 900 nM of each of the forward and reverse primers (Integrated DNA Technologies). For ZFY, the reaction involved 100 nM TaqMan.RTM. probe, and 300 nM of each of the forward and reverse primers (Integrated DNA Technologies). The probe for Marker 13A was labeled with the reporter FAM while that for ZFY was labeled with the reporter VIC (Table 14). The total number of digital PCR reactions for each target was 192.”  Thus Lo teaches providing a biological sample from a pregnant female with maternal and fetal DNA for digital PCR following methylation specific restriction enzyme for examination of two different loci, by use of two different primer pairs and 2 different probes.
While Lo teaches the determination of maternal and fetal nucleic acids in a sample by examination of methylation of the maternal and fetal nucleic acids  and comparing the ratio of the two to a standard, the Lo does not specifically teach use of a ratio to determine methylation.
However it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the ratio of methylated maternal to fetal DNA used to determine aneuploidy would also provide for determining differential methylation of the maternal and fetal DNA in the sample.  The artisan would be merely recognizing that the method of Lo is determining the maternal or fetal origin of a nucleic acid by methylation and thus the ratio is examining a relative amount of the methylation in the maternal and fetal DNA in the sample.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to examine known maternal samples containing fetal nucleic acids.  
Lo while teaching Taqman assays does not specifically teach Taqman assays are cumulative.
However, Tuomi teaches, “Hydrolysis reporters (TaqMan probes and QZyme™ primers) become fluorescent during DNA elongation and the released fluorophore remains fluorescent during further cycles; this results in a cumulative increase in observed fluorescence.” (abstract). Thus the use of a cumulative detection allows for detection of smaller amounts of analyte in the sample.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that Taqman assays are cumulative assays.  The artisan would be motivated as Toumi teaches Taqman assays are cumulative assays, thus allowing for detection of smaller analyte concentrations in the samples.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known nucleic acids.  
With regards to claim 2, Lo teaches, “Two monoplex digital PCR assays were developed to amplify digestion-resistant Marker 13A and ZFY, respectively” (0215).
With regards to claim 4, Lo teaches use of ZFY and beta-actin with VIC as the fluorescent label (table 12).  Thus detection of the same label would be in the same color channel.
With regards to claim 5, Lo teaches use of ZFY and Marker 18A with FAM and VIC, respectively as the fluorescent label (table 12).  Thus detection of the different  labels would be in the different color channel.
With regards to claim 6-7, Lo teaches, “reaction volume was 5 .mu.L per well at a final concentration of 1.times. TaqMan.RTM. Universal PCR Master Mix (Applied Biosystems) with the respective primers and probes concentrations for each target. For Marker 13A, the reaction involved 250 nM TaqMan.RTM. probe (Integrated DNA Technologies) and 900 nM of each of the forward and reverse primers (Integrated DNA Technologies).” (0216).  Thus Lo teaches reagents and primers for PCR.  
With regards to claim 8, Lo claims in claim 1 determining in a biological sample taken from the pregnant woman the amount of a methylation marker of fetal origin, wherein the methylation marker is located on a chromosome relevant to the chromosomal aneuploidy or within a section of a chromosome relevant to the chromosomal aneuploidy, and wherein the methylation marker of fetal origin is distinguished from its counterpart of maternal origin due to differential DNA methylation.  Thus Lo teaches examination of a maternal sample with fetal methylation (DNA).  Thus a fetal organism and maternal organism.
With regards to claims 9 and 10, Lo teaches use of ZFY and Marker 18A with FAM and VIC, respectively as the fluorescent label  to the probes.(table 12).
With regards to claim 11, Lo teaches the use of a quencher (table 12). 
With regards to claim 12, Lo teaches , “0038] A "genetic marker," as used in the context of comparison with a "methylation marker" to determine their relative amount.”  Thus Lo teaches comparison to a relative amount which is without quantifying  the first and second plurality of nucleic acids.
With regards to claim 13, Lo teaches, “In some cases, the chromosome relevant to the chromosomal aneuploidy is chromosome 13, 18, 21, or X. For the purpose of data interpretation, in some cases, when the ratio is higher or lower than the standard control by at least 1 standard deviation, it indicates the presence of the chromosomal aneuploidy in the fetus, whereas in other cases, the presence of the chromosomal aneuploidy in the fetus is indicated when the ratio is higher or lower than the standard control by at least 2 or even 3 standard deviations.”
With regards to claim 14, Lo teaches, “[0014] Broadly applied, the above described methods can be used in a non-diagnostic context for assessing any potential change in the amount of a particular chromosome of interest in relation to another chromosome, a reference chromosome that is not suspected to have any change in its relative amount. “  Thus Lo teaches comparison to a reference value.
With regards to claim 15, Lo claims maternal whole blood (claim 6).
With regards to claim 16, Lo teaches maternal blood contains fetal DNA (0002). 
With regards to 17-18, 30-31 Lo teaches analysis of fetal and maternal DNA.  
With regards to claim 19, Lo teaches marker 18A, ZFY, and beta actin probes to determine aneuploidy (table 12).
With regards to claim 20, Lo teaches, “wherein the chromosome relevant to the chromosomal aneuploidy is chromosome 13, 18, 21, or X.” (claim 29).
With regards to claim 21, Lo teaches BstUI (0103)
Response to Arguments
	The response traverses the rejection by asserting, “Lo describes comparing a ratio of the amount of a methylation marker of fetal origin with a genetic marker of fetal origin. Lo describes that the genetic marker of fetal origin is distinguished from its counterpart of maternal origin due to a difference in sequence, or the genetic marker of fetal origin does not exist in the maternal genome.”  This argument has been thoroughly reviewed but is not considered persuasive as it is confusing. The response first concedes that Lo examines comparing a ratio of fetal and maternal origin and then asserts it requires differences in sequences or a genetic marker.  Thus it is unclear how the presence or difference in a genetic marker relates to the claim.
The response further provides arguments of Lo using different markers in different reactions.  This argument has been thoroughly reviewed but is not considered persuasive as claim 2 clearly demonstrates this is encompassed by the claims.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634